Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/844,867 is presented for examination by the examiner.  Claims 1, 5, 8, 9, 12, 15 and 19 are amended.  Claims 1-21 are pending.

Response to Amendment

Claim Objections
Claim objections are overcome by amendment.

Claim Rejections - 35 USC § 112
Claim rejections under this statute are overcome by amendment.

Response to Arguments
Applicant's arguments filed 7/1/22 with respect to the prior art rejections have been fully considered but they are not persuasive. 
Applicant alleges the prior art does not explicitly teach modalities.  Applicant seeks to incorporate the meaning of this term from the specification (e.g. text and images, audio and images in video, etc.)  The specification lists some examples but does not define the term or limit it in scope.  Applicants mentions attacked and un-attacked modalities.  These features are not claimed.  The claim in the preamble states a dataset having duplicate information specified in at least first and second modalities. While true the claims in the preamble cite that the dataset, the body of the claim merely mentions data of the first and second modality.  There is no clear requirement that this data is a part of the dataset or that it is in some way related to the duplicate information.   Modality, under BRI, is interpreted as “a particular mode in which something exists or is experienced or expressed” according to an online search of its definition.  So, the preamble then requires duplicate information existing in a first and second mode.  The body of the claim requires an input sample merely be associated with data of a first mode and a feature check of a second mode.  Mode could mean category but does not require attack and un-attacked modes that are sufficiently far away from each other in terms of features.  If this is the interpretation Applicant intends for modalities, then the claims should be amended to require such.   Furthermore, there is no requirement in the independent claims for the first and second modalities be different necessarily.  Consequently, Applicant has used such narrow scope to argue the claims are different from the prior art and that the prior art needs to use the word modality.  The data within ML model and the variants of it can be interpreted as belonging to different “modes” or “groups” or “categories” because of the how broad of a term modality is.  NXP explicitly states that models are different so there is certainly duplicated information in them variants to that of the original model.  NXP teaches subjecting the input sample to more than one of the models and aggregating the results to derived a final result.  Applicant has argued that the plurality of ML machines cannot be interpreted as modalities.  For the reasons above, Examiner does not agree.  The ML models can even be associated with datasets that have slight differences (0017).  They are indeed able to generate different results given the same input sample.  The arguments directed to the rejected dependent claims are predicated on the argument that NXP does not explicitly teach modalities.  For the same reasons above, Examiner maintains that NXP anticipates the broad term modality.   In view of the foregoing, respectfully the rejection must be maintained.  







Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2020/0327443 to Van Vredendaal et al. (Inventors), hereinafter NXP (Applicant).

As per claims 1, 8, and 15, NXP teaches a method to protect a machine learning model from misclassification by adversarial attack (0003) wherein the machine learning model is associated with a dataset having some duplicate information specified in at least first and second modalities (0017), comprising: 
receiving an input sample associated with data of the first modality (0019); 
characterizing the input sample as being an adversarial example based on a feature consistency check of data of the second modality (0021 and 0022); and performing a classification using the machine learning model without the input sample [interpreted as the input sample is not tied to the output because a random value is generated to thwart the attacker; 0023 and 0030].

As per claims 2, 9, and 16, NXP teaches obtaining a first and second models specific to the respective first and second modalities (0017); 
extracting a feature set from each of the first and second models [clone ML have different accuracies and lower confidence values; 0017]; 
projecting the feature sets extracted from each model into a common feature space [aggregated and weighted output signal of the clone ML; 0018 and 0020]; and training a consistency checking model based on differences between the feature sets [slight differences taken into account to train the system to detect adversary inputs; 0020-0021].

As per claims 3, 10, and 17, NXP teaches the input sample is rejected when a consistency level between the first and second modalities is greater than a threshold [output does not equal the final with confidence level; 0021 and 0022].

As per claims 4, 11, and 18, NXP teaches the feature set of each model is derived from outputs of a given fully-connected layer before logits layer for the respective model [outputs of clones are aggregated into a final output with confidence level; 0020 and 0021].

As per claims 5, 12, and 19, NXP teaches the common feature space is associated with a projection model (0017), wherein the projection model has an objective function that constrains the feature consistency check (predetermined differences from the ML 12; 0017).
As per claims 6, 13, and 20, NXP teaches wherein, as compared to the second modality, the first modality has a higher risk of compromise by adversarial attack [the clone MLs are weight differently thus when aggregation some carry more risk and have lower confidence level (0017 and 0021).

Allowable Subject Matter

Claims 7, 14, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USP 2020/0349414 is relevant in that it teaches “multimodal approach disclosed herein combines multiple distinct channels of information, and as such, an adversarial attack against one channel will not be successful against the other channels”.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431